[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER ON MOTION TO CORRECT FINDINGS (#106) AND REQUEST FOR RECONSIDERATION DATED 3/26/99
This court has no statutory authority to deal with findings of fact in an Unemployment Compensation appeal. The court does not hear the case de novo and is bound by those facts found and reasonable conclusions reached from them by the Appeal Division of the Unemployment Compensation Commission.
The court may go no further than to determine whether the decision appealed is unreasonable, arbitrary or illegal. This court's review of the record and of the 49 page transcript of the argument which took place before this court on February 8, 1999, leads this court to conclude that its ruling dismissing the appeal should stand.
Accordingly the Motion to Correct Findings and the Request for Reconsideration are DENIED.
Mary Hennessey, J.